    Case 3:19-mj-05016-TJB Document 4 Filed 01/25/19 Page 1 of 1 PageID: 8



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                            MINUTES OF PROCEEDINGS

OFFICE: TRENTON                                                 January 25, 2019
MAGISTRATE JUDGE: BONGIOVANNI                                   DATE OF PROCEEDINGS
ESR: Mark J. Morelli



TITLE OF CASE:                                                  MJ-19-5016 (TJB)

UNITED STATES OF AMERICA,
     V.
SEBASTIEN ATTAR

APPEARANCES:

James Brendan Day, AUSA for Government
David Jay Glassman, Esq., for Defendant
Lura Jenkins, Pretrial Services

NATURE OF PROCEEDING:              INITIAL APPEARANCE

Initial appearance held.
Defendant advised of his rights, charges and penalties.
Counsel waives formal reading of the complaint.
Waiver of preliminary hearing executed and filed.
All parties consent to detention.
Order of Detention to be entered.
Ordered defendant remanded to the custody of the US Marshals.


TIME COMMENCED:      2:25pm
TIME ADJOURNED:      2:40pm                                 s/ Mark Morelli
TOTAL TIME: 15 MINUTES                                      Deputy Clerk
